People v Archer (2016 NY Slip Op 01557)





People v Archer


2016 NY Slip Op 01557


Decided on March 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2016

Tom, J.P., Saxe, Richter, Kapnick, JJ.


384 3344/12 4705/12

[*1]The People of the State of New York, Respondent,
vPatrick Archer, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (John Vang of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered June 25, 2103, as amended July 12 and August 1, 2013, convicting defendant, upon his pleas of guilty, of two counts of driving while intoxicated as a felony, and sentencing him to concurrent terms of 2  to 7 years and 1 to 3 years, respectively, unanimously affirmed.
The court properly denied defendant's motion to suppress statements he made to the police. The first statement did not require Miranda  warnings, because defendant, who was detained during a traffic stop, was not in custody for Miranda  purposes (see Berkemer v McCarty , 468 U.S. 420, 436-437 [1984]; People v Bennett , 70 NY2d 891 [1987]), and because the questioning was merely investigatory in any event (see People v Huffman , 41 NY2d 29, 33-34 [1976]). The subsequent challenged statement, although made while defendant was in custody, was spontaneous and not the result of interrogation (see Rhode Island v Innis , 446 U.S. 291, 301 [1980]).
Defendant's ineffective assistance of counsel claims are unreviewable on direct appeal because they involve matters not reflected in, or fully explained by, the record (see People v Rivera , 71 NY2d 705, 709 [1988]). Accordingly, since defendant has not made a CPL 440.10 motion, the merits of the claims may not be addressed on appeal. In the alternative, to the extent the existing record permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento , 91 NY2d 708, 713-714 [1998]; Strickland v Washington , 466 U.S. 668 [1984]).
We perceive no basis for reducing the sentence or directing that it run concurrently with defendant's Queens County sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2016
CLERK